
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1076
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Ms. Norton (for
			 herself, Mr. Mario Diaz-Balart of
			 Florida, Mr. Oberstar,
			 Mr. Mica, and
			 Mr. Nye) submitted the following
			 resolution; which was referred to the Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Expressing gratitude and appreciation to
		  the individuals and organizations that comprise the National Urban Search and
		  Rescue System of the Federal Emergency Management Agency for their unyielding
		  determination and work as first responders to victims of disasters and other
		  incidents, including the victims of the recent earthquake in Haiti, and for
		  other purposes.
	
	
		Whereas a 7.0 magnitude earthquake struck the nation of
			 Haiti on January 12, 2010, resulting in the loss of more than 112,000 lives,
			 injuring more than 190,000 others, and causing extensive damage to the nation,
			 most notably to the capital city of Port-au-Prince;
		Whereas the Federal Emergency Management Agency (FEMA) has
			 agreements with 28 urban search and rescue teams under which the teams conduct
			 search and rescue missions in response to disasters and other incidents from
			 all hazards, as authorized by the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act;
		Whereas these teams, known as Urban Search and Rescue Task
			 Forces (Task Forces), are comprised of State and local first responders who, in
			 the event of a disaster or other incident, can be activated by Federal, State,
			 or local governments to assist in rescuing victims of structural collapse or
			 conducting other search and rescue missions;
		Whereas each Task Force is comprised of 70 members, who
			 are multifaceted and cross trained in the 6 major functional areas of search,
			 rescue, medical, hazardous materials, logistics, and planning, and who are
			 supported by trained canines able to conduct physical search and heavy rescue
			 operations;
		Whereas the Task Forces have been activated for natural
			 and man-made disasters and incidents both at home and abroad, including
			 hurricanes, earthquakes, and the attacks of September 11, 2001;
		Whereas 6 Task Forces, comprised of 510 personnel, were
			 activated and sent to assist in the ongoing rescue efforts being led by the
			 United States Agency for International Development in Haiti;
		Whereas these Task Forces were from Fairfax County,
			 Virginia; Virginia Beach, Virginia; Miami-Dade County, Florida; Miami, Florida;
			 Los Angeles County, California; and New York, New York; and
		Whereas the Task Forces deployed to Haiti have rescued at
			 least 47 individuals: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its most sincere gratitude and
			 appreciation to the individuals and organizations that comprise the National
			 Urban Search and Rescue System of the Federal Emergency Management Agency
			 (FEMA) for their unyielding determination and work as first responders to
			 victims of disasters from all hazards;
			(2)expresses its support for FEMA, including
			 FEMA’s Urban Search and Rescue Task Forces, as FEMA undertakes response and
			 recovery efforts in connection with the earthquake that struck Haiti on January
			 12, 2010; and
			(3)honors United
			 States emergency responders for their constant bravery and sacrifice during
			 times of great tragedy and disaster.
			
